                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION


KAREN MCNEILL, ET AL                          )
    Plaintiffs,                               )      Case No. 1:18-cv-00033
                                              )      Judge Campbell/ Frensley
v.                                            )
                                              )
COMMUNITY PROBATION                           )
SERVICES LLC. ET AL.                          )
     Defendants.                              )


                                             ORDER

         The Court held a discovery conference with the Parties by telephone on January 21, 2020.

Plaintiffs raised several issues which are addressed as follows:

         1.     Supplementation of Discovery by PSI Defendants.

         Plaintiffs request that PSI supplement its previous document production to provide

additional responsive documents in the form of emails and other documentation from the periods

of December 2018 and June 2019 to the present. Plaintiffs requested that PSI Defendant

supplement their discovery responses by the current close of written discovery, February 17, 2020.

Citing the voluminous production to date, costs associated with document production, and pending

dispositive motion, Defendant PSI requested that they be allowed to supplement their responses

within 45 days of any scheduled deposition in the case.

         Under Federal Rules of Civil Procedure 26(e)(1) a party has continuing duty to supplement

discovery responses “in a timely manner” or “as ordered by the Court.” The information at issue

is evolving on a potentially a daily basis. While it would be unreasonable to require the Defendants

to supplement their responses daily, there appears to be no dispute that supplementation is

necessary and required. The question is when that supplementation should happen. Given the




     Case 1:18-cv-00033 Document 355 Filed 01/22/20 Page 1 of 2 PageID #: 10988
period of time in question for supplementation reaches back to December 2018 and June 2019,

and the potential volume of that supplementation, delaying the production until a date 45 days

from the yet to be scheduled depositions is inappropriate. The PSI Defendants shall supplement

their discovery responses by February 17, 2020. The Parties are encouraged to discuss establishing

a schedule for additional supplementation after February 17, 2020, if necessary.

       2.      County Defendants Responsive Pleadings.

       The County Defendants are directed to file a responsive pleading to the Plaintiff’s Second

Amended Complaint on or before January 24, 2020.

       3.      County Defendants Additional Document Production.

       County Defendants have been providing emails and other documentation responsive to the

Plaintiffs’ discovery request in a rolling fashion. The County Defendants are ordered to produce

outstanding emails and minutes responsive to Plaintiff’s discovery requests by February 4, 2020.

       4.      Remaining Discovery Disputes.

       The Parties continue to engage in meet and confer efforts regarding additional discovery

disputes. A telephone conference is set for January 31, 2020 at 9:30 a.m. to discuss any additional

discovery disputes that the Parties are unable to resolve through their meet and confer efforts prior

to that time. The Parties shall call 1-877-336-1831 at the appointed time, and when prompted for

the access code, enter 7039387# to participate in the Conference. In the event the Parties resolve

the outstanding issues through their meet and confer efforts they shall contact the court and the

telephone conference will be cancelled.

       IT IS SO ORDERED.



                                                      JEFFERY S. FRENSLEY
                                                      U. S. Magistrate Judge

                                                 2

  Case 1:18-cv-00033 Document 355 Filed 01/22/20 Page 2 of 2 PageID #: 10989
